 
   
  
 

 

aginst Filed 09/04/19 Page 1of 1

 

"Case 1:19-cr-006375QKN
Se een as

  
 
 

Hec} be ct Hele
DEF.’S COUNSEL [- Sea tt Sel ae 4

RETAINED © FEDERAL DEFENDERS ©) cyA’ CT pRESENTMENT ONLY

ON

DEFENDANT Ee lias

    

ns Jace x ‘Me lman

OQ .. . INTERPRETER NEEDED
GO DEFENDANT WAIVES PRETRIAL REPORT
ORule5 ORule9. a Rule 5(c)(3) O Detention Hrg. DATE OF ARREST 7, if f é a T VOL. SURR.

TIME OF ARREST — fe(f?? aw CON WRIT
& Other: Dee SEA dad. pay Ac Paige wie at wih iv &.© TIME OF PRESENTMENT _22.° igi fine

 

BAIL DISPOSITION
O SEE SEP. ORDER
O DETENTION ON CONSENT W/O PREJUDICE 0 DETENTION: RISK OF FLIGHT/DANGER O SEE TRANSCRIPT
0 DETENTION HEARING SCHEDULED FOR:
AGREED CONDITIONS OF RELEASE
ee Ae Oe OWN RECOGNIZANCE

fom FRP
DOSE D BY = CASH/PROPERTY:
VEL RESTRICTED TO SDNY/EDNY/_{\. aAnechewr

O TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

 

 

OPRETRIAL SUPERVISION: OREGULAR O STRICT S DIRECTED BY PRETRIAL SERVICES
C DRUG TESTING/TREATMT AS DIRECTED BY PTS MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
CO DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

CO HOME INCARCERATION OHOMEDETENTION (1 CURFEW OELECTRONIC MONITORING 0 GPS
CG DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

(0 DEF, TO CONTINUE OR SEEK EMPLOYMENT [OR] 0 DEF. TO CONTINUE OR START EDUCATION PROGRAM
0 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

CO DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
EF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
; REMAINENG CONDITIONS TO BE MET BY:

 

 

 

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDIN SICOMMENTS La bypls ty
SDNY

a PIAA PNT Welt 9

    

 

 

 

 

(DATE FILED ED: SEP 04 2019

L See STE

 

. eee
0 SEs aRRALONED PLEADS NOT GUILTY CONFERENCE BEFORE DJ.ON 2° 7! Peo
EF. WAIVES INDICTMENT °

O SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL

For Rule 5(c\(3) Cases:
0 IDENTITY HEARING WAIVED © DEFENDANT TO BE REMOVED

© PRELIMINARY HEARING IN SDNY WAIVED 0 CONTROL DATE FOR REMOVAL:

 

 

 

PRELIMINARY HEARING DATE: © ON DEFENDANT’S CONSENT
DATE: “| ls \ er tite LOPE _
UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.
HITE (original} — COURT FILE PINK - U.S. ATTORNEY'S OFFICE YELLOW — U.S. MARSHAL GREEN - PRETRIAL SERVICES AGENCY

Rev'd 2016 IH -2

 

 
